MEMORANDUM **
Carl Sperr appeals pro se the district court’s order dismissing his Fourth and Sixth Amendment claims and granting summary judgment to the City of Spokane on his remaining claims. We have jurisdiction pursuant to 28 U.S.C. § 1291, Orin v. Barclay, 272 F.3d 1207, 1214 (9th Cir. 2001), cert, denied, — U.S. -, 122 S.Ct. 2661, 153 L.Ed.2d 836 (2002), we review de novo, Barnett v. Centoni 31 F.3d 813, 815-16 (9th Cir.1994) (per curiam), and we affirm.
The district court properly granted summary judgment and dismissed the action because Sperr’s prior state court action barred his federal claims. See Palomar Mobilehome Park Ass’n v. City of San Marcos, 989 F.2d 362, 365 (9th Cir.1993) (stating that res judicata precludes federal constitutional claims that could have been litigated in prior state litigation); see also Feminist Women’s Health Ctr. v. Codispot% 63 F.3d 863, 867 (9th Cir.1995) (outlining res judicata under Washington law).
Sperr also appeals the denial of his motion to compel Spokane County, a non-party, to permit inspection of his criminal records. The district court did not abuse its discretion by denying this motion because Federal Rule of Civil Procedure 34 applies only to parties to the litigation. See Hatch v. Reliance Ins. Co., 758 F.2d 409, 416 (9th Cir.1985).
Sperr’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.